Citation Nr: 1817607	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-28 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for a low back disability.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial rating in excess of 0 percent for a left elbow disability.

4.  Entitlement to an initial rating in excess of 0 percent for central serous retinopathy of the left eye.

5.  Entitlement to an initial rating in excess of 0 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from April 1991 to August 2012.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Due to the Veteran's place of residence, the RO in St. Petersburg, Florida, performed additional development. 

In June 2017, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO.  A transcript has been procured for the record.  


REMAND

The Veteran has reported receiving post-service treatment for his disabilities at medical facilities at Tyndall Air Force Base and the Brandon Clinic at MacDill Air Force Base.  The Veteran also reported undergoing a microdiscectomy in 2015, but did not report the location for that surgery.  The record contains no post-service treatment records.  A remand is necessary to obtain outstanding treatment records.  

Additionally, the Veteran has reported that his service-connected disabilities have worsened since the most recent VA examinations, performed in June 2012 and July 2012, prior to the Veteran's separation from service.  A remand is necessary to schedule additional VA examinations.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary releases, obtain and associate with the claims file all outstanding records of treatment for a low back disability, GERD, a left elbow disability, retinopathy, and allergic rhinitis.  Associate all records or responses received with the record.  All efforts to obtain records should be fully documented.  At a minimum, obtain all outstanding records from the medical facilities at Tyndall Air Force Base and the Brandon Clinic at MacDill Air Force Base, and, if the required releases are obtained, any records regarding the Veteran's microdiscectomy surgery.  Also, obtain any VA medical records.

2.  Schedule the Veteran for a VA examination to be performed by an orthopedist to determine the severity of the service-connected low back and left elbow disabilities.  The examiner should note any functional impairment caused by the disabilities, including a full description of the effects of the disabilities upon the Veteran's ordinary activities, if any.  As part of the examination, the examiner should perform range of motion tests for the low back and both elbows, if possible, for passive and active motion, and for both weight-bearing and nonweight-bearing.  The examiner should opine whether there is any additional loss of function due to painful motion, excess motion, weakened motion, incoordination, fatigability, or on flare-up.  The examiner is asked to opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has radiculopathy or another neurological disability of the lower extremities secondary to the service connected low back disability.  If so, the examiner should identify the involved nerve and the level of impairment.  The examiner should also state whether there are any incapacitating episodes of intervertebral disc syndrome, when bed rest is prescribed by a physician and treatment required by a physician, and if so the frequency and duration.  The examiner should state whether or not there is muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  The examiner must review the claims file and should note that review in the report.  All findings should be described in detail and all necessary diagnostic testing performed. 

3.  Schedule the Veteran for a VA examination, by a gastroenterologist to ascertain the severity of the Veteran's service-connected GERD.  The examiner must review the record and should note that review in the report.  Any indicated studies should be performed.  The examiner should provide a rationale for all conclusions made.  The examiner should specifically address the following:

(a) Identify and describe in detail all symptoms attributable to GERD.  In so doing, comment on the state and severity of the Veteran's symptoms absent the ameliorative effects of medication.

(b)  Indicate whether the Veteran's GERD symptoms are productive of:  (i) No or little impairment of health; (ii) Considerable impairment of health; or (iii) Severe impairment of health.

(c) State what impact, if any, the Veteran's GERD has on the Veteran's occupational functioning and daily living.

(d) State whether or not the Veteran has recurrent epigastric distress, dysphagia, pyrosis, regurgitation, substernal arm or shoulder pain, pain vomiting, material weight loss, hematemesis, melena, anemia.  If anemia is shown the examiner should opine as to the severity.

4.  Schedule the Veteran for a VA eye examination with a qualified VA examiner to determine the current severity of the service-connected central serous retinopathy of the left eye.  The examiner must review the claims file and must note that review in the report.  The examiner must conduct a detailed and comprehensive eye examination including addressing visual acuity and providing a visual field examination.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.

5.  Schedule the Veteran for a VA examination with a qualified medical doctor examiner to determine the current severity of the service-connected allergic rhinitis.  The examiner must review the claims file and should note that review in the report.  The examiner should identify and describe in detail all symptoms of rhinitis.  The examiner should state what impact, if any, the Veteran's disability has on occupational functioning and daily living.  The examiner should state whether or not the Veteran has polyps, greater than 50 percent obstruction of both nasal passages, or complete obstruction of either nasal passage.

6.  Then, readjudicate the claims on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

